Citation Nr: 1622705	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-26 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a "nervous disorder," to include memory loss and insomnia.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for lichen simplex and neurodermatitis.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a fatigue condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to May 1991, to include service in Southwest Asia from February 1991 to May 1991.  See DD 214.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Subsequent to the Statement of the Case (SOC) issued in September 2011, additional evidence, in the form of VA treatment records, was associated with the Veteran's claims file in March 2015.  In a May 2016 statement, the Veteran's representative waived review of such evidence by the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 1998 rating decision denied the Veteran's claim for entitlement to service connection for a nervous disorder, to include memory loss and insomnia, and PTSD.
2.  Evidence associated with the Veteran's claims file after the denial in June 1998 is relevant and probative.

3.  A June 1998 rating decision denied the Veteran's claim for entitlement to service connection for lichen simplex and neurodermatosis.  

4.  Evidence associated with the Veteran's claims file after the denial in June 1998 is cumulative.  

5.  The Veteran's asthma was not manifest during service and is not related to his active service and has a known clinical diagnosis.

6.  The Veteran did not have a fatigue condition during the appeal period and the evidence does not indicate the presence of fatigue during the appeal period.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision which denied entitlement to service connection for a nervous disorder, to include memory loss and insomnia, and PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been received and the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The June 1998 rating decision which denied entitlement to service connection for lichen simplex and neurodermatosis is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

4.  New and material evidence has not been received and the claim for entitlement to service connection for lichen simplex and neurodermatosis is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

6.  A fatigue condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Acquired Psychiatric Disorder

The Veteran's claim for entitlement to service connection is being reopened, as explained below.  As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time.

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2015).  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court interpreted the language of 38 C.F.R. § 3.156(a) (2015) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (2015), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The Veteran's claim for entitlement to service connection for a nervous disorder, to include memory loss and insomnia, and PTSD was denied by a June 1998 rating decision.  This rating decision stated that "[n]o objective medical evidence of a chronic undiagnosed illness involving a nervous disorder, to include insomnia and memory loss as due to an undiagnosed illness, subject to service connection was shown in the service medical records or any other medical evidence reviewed."  It was also reported that there was no evidence of PTSD or any psychiatric disorder.    

The Veteran was notified of the June 1998 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

Since the final June 1998 rating decision, new evidence includes, but is not necessarily limited to, various medical records that documented diagnoses of acquired psychiatric disorders.  See, e.g., June 2011 VA Examination Report (noting a diagnosis of Major Depressive Disorder (MDD)), March 2015 VA Treatment Record (noting diagnoses of MDD and Persistent Depressive Disorder (Dysthymia)).     

This evidence is new and material.  At the time of the prior decision, there was no evidence of any psychiatric disorder.  Based upon at least one reason for the denial the evidence cures an evidentiary defect.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for an acquired psychiatric disorder is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

II.  Lichen Simplex and Neurodermatosis, Asthma, Fatigue Condition 

VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran was provided with adequate notice in February 2010 and April 2010 letters, prior to the April 2010 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records.  The Board notes that the VA treatment records of record are not complete.  Of record are VA treatment records dating from 1992 to 1997, from April 2008 to April 2010, from June 2010 to June 2011 and from March 2014 to March 2015.  In a September 2010 claim for various conditions not currently on appeal and for entitlement to service connection for PTSD, the Veteran requested records be obtained "from 1991 to the present."

With respect to the skin condition claim, as outlined below, this claim is being denied based on a lack of new and material evidence.  As discussed further below, the prior June 1998 rating decision denied the Veteran's claim, with respect to direct service connection, it appears because there was no nexus to service and the Board has found that the Veteran has not presented any new and material evidence related to this issue.  Any outstanding VA treatment records are not likely to have addressed the issue of nexus to service.  With respect to the asthma claim, as outlined below, this claim is being denied primarily based on a lack of nexus to service.  Any outstanding VA treatment records are not likely to have addressed the issue of nexus to service.  With respect to the fatigue condition claim, as outlined below, this claim is being denied primarily based on lack of a current disability.  As such, any records prior to the current appeal period would likely not be relevant.  In addition, while during the appeal period there is a gap of VA treatment records from June 2011 to March 2014, there is no indication that any outstanding VA treatment records would contain evidence of a current disability, as the Veteran has not indicated such.  In addition, the most recent VA treatment record is dated in March 2015 and contains a problem list that included multiple disabilities, but no disabilities related to a fatigue condition.  In light of the preceding discussion, remanding the Veteran's claims to obtain any outstanding VA treatment records would likely not result in any additional relevant evidence that would alter the decisions issued herein and therefore such remand would not be beneficial to the Veteran and is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).     

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015).  Under 38 U.S.C.A. § 5103A(d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.   In this case, the Veteran was not afforded VA examinations and no VA opinions were obtained with respect to the skin condition, asthma and fatigue condition claims.  The Board, however, finds that no VA exam or opinion is necessary for these claims, which will be discussed further below.    

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.
Legal Criteria 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2015).

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for a chronic disability that cannot be attributed to a known clinical diagnosis, specifically for an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2015).  Such disability or illness must become manifest either during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i) (2015).  As noted in the introduction, the Veteran had verified service in Southwest Asia from February 1991 to May 1991.  

Lichen Simplex and Neurodermatosis

In May 1997, the Veteran filed a claim for entitlement to service connection for a "skin condition" (with an apparent notation of "lacerations all over the body") and referenced this as being due to the Persian Gulf War.  A June 1998 rating decision denied entitlement to service connection for "skin condition as due to an undiagnosed illness," specifically lichen simplex and neurodermatosis.  This rating decision stated that "[s]ervice medical records are negative for a skin condition," referenced that medical evidence noted "a skin condition, diagnosed as Lichen simplex and neurodermatitis" and stated that "[s]ervice connection for skin condition is denied because this disability is determined to result from a known clinical diagnosis of neurodermatitis and lichen simplex, which neither occurred in nor was caused by service."  In essence at the time of the decision, there was post service evidence of a known clinical diagnosis and current disability.  However, there was no evidence of in-service disease or of a nexus to service.  

The Veteran was notified of the June 1998 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

The Veteran filed a claim for entitlement to service connection in October 2009 and stated he wanted to reopen his claim for a "skin condition."  In a February 2010 statement, the Veteran again stated that he wanted to reopen his claim for a "skin condition."  The Veteran also variously referenced his service in Southwest Asia and in an October 2010 statement specifically referenced 38 C.F.R. § 3.317 (2015).  The AOJ addressed the Veteran's October 2009 claim as a claim to reopen his claim that was previously denied in the June 1998 rating decision and declined to reopen this claim in an April 2010 rating decision and September 2011 SOC (both of which characterized the issue as lichen simplex; neurodermatitis claimed as skin condition due to undiagnosed illness).  

As will be outlined below, the Board acknowledges that additional diagnoses related to the Veteran's skin are of record during the appeal period that were not of record at the time of the prior June 1998 rating decision.  The Board concludes, however, that these new diagnoses do not amount to a new claim.  Upon review, it appears that medical professionals have described the same condition and attached different labels.  Such change in label does not establish a new claim.  The Veteran filed a claim in May 1997 for a "skin condition" related to his service in Southwest Asia and the June 1998 rating decision denied a claim for entitlement to service connection for "skin condition" generally, rather than for a specific skin condition.  The Veteran filed a claim in October 2009 for a "skin condition" and later referenced his service in Southwest Asia.  Overall, the Veteran's October 2009 claim was substantively similar to his earlier claim that was denied in the June 1998 rating decisions, as both were for a skin condition generally that was related to his service in Southwest Asia.  Stated differently, the June 1998 rating decision denied the Veteran's claim for a skin condition generally and the October 2009 claim was again for a skin condition generally.  As such, it is appropriate to consider the current claim as a request to reopen the previously denied claim.

Evidence at the time of the June 1998 rating decision included the Veteran's STRs, which were silent as to any mention of a skin condition.  A May 30, 1991 demobilization examination report noted upon clinical evaluation that the Veteran's skin was normal.  No skin defects were noted and the Veteran was noted to be qualified for separation.  On an accompanying Report of Medical History form, the Veteran denied ever having or having now skin diseases and reported that he was in good health.  Also, an additional May 30, 1991 STR, titled Southwest Asia Demobilization/Redeployment Medical Evaluations, contained a blank response to a question regarding what diseases or injuries did the Veteran have while in the Southwest Asia region and a negative finding was included for whether the Veteran had any rash, skin infection or sores.  In addition, an April 1993 Reserve examination report noted upon clinical evaluation that the Veteran's skin was normal.  On an accompanying Report of Medical History form, the Veteran denied ever having or having now skin diseases and reported that his health was good.

Evidence also included VA treatment records that addressed the Veteran's skin.  An April 1992 VA treatment note included a diagnosis of neurodermatitis.  A September 1994 Persian Gulf Registry Code Sheet and associated records noted that the Veteran complained of skin rash and noted a diagnosis of skin rash.  An October 1994 dermatologist consultation sheet noted lichen amyloidosis (lichen simplex chronicus).  A March 1997 VA treatment note referenced the Veteran as having "a skin rash since 1991 after he came back from the Persian Gulf" and noted a diagnosis of dermatitis.  A July 1997 dermatology consultation sheet noted that the Veteran "[h]as a chronic skin rash since 1991 after coming back from the Gulf," noted a provisional diagnosis of atopic dermatitis and the consultation report noted a diagnosis of neurodermatitis and lichen simplex chronicus.  Also of record was a July 1997 VA general medical examination report, which noted a diagnosis of dermatitis with keloid formation.  A July 1997 skin examination report noted a diagnosis of lichen amyloidosus, noted as a variant of lichen simplex chronicus or neurodermatitis.  

Additional evidence received since the final June 1998 rating decision includes, as relevant, additional VA treatment records.  Various VA dermatology treatment notes are of record.  These included a March 2010 note that noted as problems macular and lichen amyloidosus, a March 2014 note that included an assessment of lichen simplex chronicus and prurigo nodularis and a December 2014 note that included an assessment of lichen simplex chronicus and xerosis.  Also, a November 2009 VA treatment note referenced that the Veteran developed "psoriasis after returning from the Gulf."  In addition, the most recent VA treatment record is dated in March 2015 and contains a problem list that included dermatitis and lichen simplex chronicus.  Upon review, this evidence, essentially, relates to a current diagnosis of a skin condition, which was already of record at the time of the June 1998 rating decision.  As such, these records are not new and material evidence, as they are cumulative.

Additional evidence received since the final June 1998 rating decision also includes the Veteran's statements.  This included in multiple statements, to include the July 2010 NOD, the Veteran's statement that "I have been complaining as to a continuity of all my symptoms."  This statement is also cumulative of the evidence previously of record at the time of the June 1998 rating decision because, as noted above, VA treatment records referenced that the Veteran had a rash since his return from his service in Southwest Asia.  As such, evidence of a reported continuity of symptomatology from service regarding a skin condition was previously of record.  This evidence therefore is also not new and materia evidence, as it is cumulative.

Overall, the June 1998 rating decision denied the Veteran's claim, with respect to direct service connection, it appears because there was no nexus to service.  The Veteran has not presented any new and material evidence related to this issue.  

Regarding the Veteran's statements related to his service in Southwest Asia and the presumption related to Persian Gulf War veterans, the June 1998 rating decision addressed this presumption and denied the Veteran's claim because there was a known clinical diagnosis related to his skin.  Additional evidence associated with the Veteran's claims file since the June 1998 rating decision also included various clinical diagnoses related to the Veteran's skin and therefore no new evidence has been presented with respect to the presumption related to Persian Gulf War veterans.

The Board has also considered the Veteran's representative's contentions.  A May 2016 Informal Hearing Presentation stated that that the June 1998 rating decision's "denial of entitlement to service connection for the skin condition was based solely on the [V]eteran's claim 'as due to an undiagnosed illness' and direct service connection for a chronic diagnosed skin condition manifesting to a compensable degree within one year of discharge was not considered."  Initially, as quoted above, the June 1998 rating decision stated that "[s]ervice connection for skin condition is denied because this disability is determined to result from a known clinical diagnosis of neurodermatitis and lichen simplex, which neither occurred in nor was caused by service."  The reference to the diagnosed skin conditions as having "neither occurred in nor was caused by service" indicates that the June 1998 rating decision did consider direct service connection.  In addition, to the extent that the representative referenced a chronic disease, the Board notes that entitlement to service connection is warranted on a presumptive basis for certain chronic diseases.  See 38 U.S.C.A. § 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2015).  This presumption, however, is only applicable involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a) (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Skin conditions are not conditions listed in 38 C.F.R. § 3.309(a) (2015) and therefore the presumption regarding chronic diseases is not relevant to the Veteran's skin condition claim.  

In conclusion, the Board finds that evidence associated with the Veteran's claims file after the denial in June 1998 is cumulative and that new and material evidence has not been received.  As such, the claim for entitlement to service connection for a skin condition is therefore not reopened and the Veteran's claim is denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

Asthma

The Veteran filed a claim in October 2009 for asthma.  Medical records indicated that the Veteran had a diagnosis of asthma.  For example, a May 2010 private medical record from Dr. A.P. noted that the Veteran "was evaluated on various occasions due to episodes of asthma" and VA treatment records also referenced a diagnosis of asthma.  See, e.g., March 2015 VA Treatment Record.  
The Veteran's service treatment records (STRs) are silent as to any mention of asthma.  A May 30, 1991 demobilization examination report noted upon clinical evaluation that the Veteran's lungs and chest were normal.  No defects were noted and the Veteran was noted to be qualified for separation.  On an accompanying Report of Medical History form, the Veteran denied ever having or having now asthma or shortness of breath and reported that he was in good health.  Also, an April 1993 Reserve examination report noted upon clinical evaluation that the Veteran's lungs and chest were normal.  On an accompanying Report of Medical History form, the Veteran denied ever having or having now asthma or shortness of breath and reported that his health was good.

The Veteran has variously referenced his service in Southwest Asia and that his asthma is related to such.  For example, the Veteran stated in a February 2015 statement that his asthma "is related to my military service while stationed in South West Asia."  Also, a November 2009 VA treatment note noted that the Veteran "has developed bronchial asthma...after returning from the Gulf."  

Overall, there is limited evidence of any event in-service related to the Veteran's claimed asthma.  While the Veteran has stated that his asthma is related to his active service in Southwest Asia, he has provided no additional or specific information about his service in Southwest Asia.  A September 1994 Persian Gulf Registry Code Sheet included notations that the Veteran "probably yes" was involved in clearing contaminated area or equipment, was in a recently contaminated area, was enveloped in smoke, was in a smoky area but was not enveloped and ate food or drink that could have been contaminated by oil or smoke.  This code sheet indicates that the Veteran "probably" was exposed to an unspecified contaminated area and that he was exposed to smoke but is overall vague in nature.  Again, the Veteran did not provide any additional or specific information about his service in Southwest Asia.  

To the extent that the September 1994 code sheet provides evidence of an event in service (in the form of exposure to an unspecified contaminated area and to smoke), the Board finds that the evidence contains no indication that the Veteran's asthma is related to his active service, to include in Southwest Asia.  The only evidence presented as to this issue has been the Veteran's lay statements attributing his asthma to his service in Southwest Asia.  In this regard, the Veteran is not competent to attribute his asthma to his service in Southwest Asia, as this is a medical question, and he has also not stated that a competent medical professional has made such attribution.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board concludes that the Veteran's asthma is not related to his active service and therefore entitlement to service connection is not warranted.  

The Board notes that the Veteran was not afforded a VA examination and no VA opinion was obtained, but concludes that such is not necessary.  The circumstances under which VA has a duty to provide a VA examination or obtain a VA opinion were noted above.  As discussed, while there was competent evidence of a current disability and evidence of an in-service event (in the form of exposure to an unspecified contaminated area and to smoke), the evidence contains no indication that the current disability (asthma) may be associated with the Veteran's service in Southwest Asia.  Beyond the Veteran's lay statements attributing his asthma to his service in Southwest Asia, which as noted above are considered not to be competent, there is no evidence indicating that the Veteran's asthma may be associated with the Veteran's service in Southwest Asia.  The mere fact that the Veteran developed asthma sometime after returning from service in Southwest Asia, as referenced by the November 2009 VA treatment note, is not sufficient, without any additional evidence, to indicate that the Veteran's asthma may be associated with his active service and reported exposure to an unspecified contaminated area and to smoke.  As such, the Board concludes that no VA exam or opinion is necessary with respect to this claim.  

The Board has considered the Veteran's contentions.  In multiple statements, to include the July 2010 Notice of Disagreement (NOD) the Veteran referenced 38 C.F.R. § 3.303(d) and stated that "the lack of in-service diagnoses or manifestations is not determinative."  38 C.F.R. § 3.303(d) (2015) provides that "[s]ervice connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  Here there is no evidence to support that the Veteran's asthma is related to his active service.
Regardless, to the extent that he asserted that he has had manifestations that started in service and continued, such lay evidence is inconsistent with the STRs, the normal separation examination and his denial of such symptoms.  His remote statements are far less credible than the contemporaneous record.  

The Veteran also stated in multiple statements, to include the July 2010 NOD, that "I have been complaining as to a continuity of all my symptoms," that "[i]t is my contentions that pertinent regulation, 38 C.F.R. § 3.303(b), require continuity of symptomatology, not continuity of treatment" and that "[t]he [V]eteran's testimony, together with the lay evidence of continuity of symptomatology, may be sufficient to link his in-service symptoms."  The Board notes that entitlement to service connection is warranted on a presumptive basis for certain chronic diseases, which includes consideration of continuity of symptomatology.  See 38 U.S.C.A. § 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2015).  The theory of continuity of symptomatology, however, can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a) (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Asthma is not a condition listed in 38 C.F.R. § 3.309(a) (2015) and therefore entitlement to service connection is not warranted on a presumptive basis, to include related to continuity of symptomatology.  Moreover, based upon the May 30, 1991 demobilization examination report and accompanying Report of Medical History form previously discussed, continuity of symptomatology was not demonstrated by the evidence. 

The Veteran has also variously referenced his service in Southwest Asia and in an October 2010 statement specifically referenced 38 C.F.R. § 3.317 (2015).  As cited above, for veterans, such as the Veteran in this case, who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for a chronic disability that cannot be attributed to a known clinical diagnosis.  See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2015).  In this case, a clinical diagnosis was provided, specifically asthma, and therefore entitlement to service connection is not warranted under the presumption related to Persian Gulf War veterans.

In conclusion, the Board finds that the Veteran's asthma is not related to his active service and has a known clinical diagnosis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); see also 38 C.F.R. § 3.102 (2015) (regarding resolving reasonable doubt in favor of the claimant).  As such, the Board concludes that asthma was not incurred in or aggravated by service and may not be presumed to have been so incurred and the Veteran's claim therefore must be denied.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).

Fatigue Condition

The Veteran filed a claim in February 2010 for a "fatigue condition."

VA treatment records are silent as to any identification of a fatigue condition.  Moreover, the VA treatment records including findings indicating that the Veteran was not experiencing fatigue.  A March 2010 VA treatment record included a group of check boxes, with fatigue as one of the listed symptoms.  The check box for fatigue was not marked and instead the box for negative was marked.  This therefore can be taken as a finding that fatigue was not present.  In addition, while prior to the appeal period and the filing of the Veteran's claim in February 2010, similar additional findings were found in VA treatment records in April, August and December 2008 and April, July and November 2009.  Also, the most recent VA treatment record is dated in March 2015 and contained a problem list that included multiple disabilities, but no disabilities related to a fatigue condition were noted.

The Veteran is competent to report fatigue as a symptom, though he would not be competent to diagnose a fatigue condition, as this is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only report from the Veteran relating to fatigue is his February 2010 claim for a fatigue condition.  Also, in the July 2010 NOD (and a separate September 2010 statement also labeled as a NOD) the Veteran listed that he was in disagreement with the issue of fatigue condition and additionally stated that "I have been complaining as to continuity of all my symptoms."  The various other statements provided by the Veteran did not provide any description or report of a fatigue condition or generally of fatigue as a symptom.   

Upon review of the evidence, the Board concludes that the Veteran did not have a fatigue condition at any time during the appeal period.  The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without competent evidence of a fatigue condition at any time during the appeal period, the claim cannot succeed.  As noted, VA treatment records were silent as to any diagnosis of a fatigue condition and, in fact, included a March 2010 record indicating that the Veteran was not experiencing fatigue.  The Veteran's lay statements, beyond his February 2010 claim, July 2010 NOD and September 2010 statement (referenced by the Veteran as a NOD) that simply referenced a fatigue condition, did not provide any description or report of a fatigue condition or generally of fatigue as a symptom.  As noted, the Veteran is not competent to diagnose a fatigue condition and the references identified to a fatigue condition are therefore are not competent evidence of the existence of a disability.  Based on the evidence of record, the Board concludes that Veteran did not have a fatigue condition at any time during the appeal period.

As discussed above, the Veteran has variously referenced his service in Southwest Asia and in an October 2010 statement specifically referenced 38 C.F.R. § 3.317 (2015).  As cited above, for veterans, such as the Veteran in this case, who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for a chronic disability that cannot be attributed to a known clinical diagnosis.  A qualifying chronic disability is defined as an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  See 38 C.F.R. § 3.317(a)(2)(i) (2015).  An example provided of a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms is chronic fatigue syndrome.  See 38 C.F.R. § 3.317(a)(2)(i)(B)(1) (2015).  The Board has considered this provision, but as noted above, has concluded that the Veteran did not have a fatigue condition during the appeal period and therefore finds that it is not applicable.  

In addition, 38 C.F.R. § 3.317 (2015) provides that "objective indications of a qualifying chronic disability" are required and also includes an example list of signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness, which includes fatigue.  The Board has considered this provision.  As noted, the Veteran is competent to report fatigue as a symptom.  Upon review, however, the Board finds that the Veteran has not credibly reported experiencing fatigue and the evidence of record otherwise does not indicate the presence of such symptom.  The Veteran's lay statements, beyond his February 2010 claim, July 2010 NOD and September 2010 statement (referenced by the Veteran as a NOD) that simply referenced a fatigue condition, did not provide any description or report of a fatigue condition or generally of fatigue as a symptom.  To the extent that the February 2010 claim, July 2010 NOD and September 2010 statement, which referenced a fatigue condition and included the Veteran's general statement that "I have been complaining as to continuity of all my symptoms," can be taken as a report of experiencing fatigue, the Board finds that these statements are not credible, as they are not supported by the other evidence of record.  

As noted, VA treatment records were silent as to any diagnosis of a fatigue condition and, in fact, included a March 2010 record indicating that the Veteran was not experiencing fatigue.  It seems reasonable that if the Veteran was experiencing fatigue, such would have been reported at some point during the appeal period, either in medical records (which documented multiple other medical diagnoses) or in his own lay statements (which failed to provide any description or report of fatigue as a symptom and only generally referenced a fatigue condition and generally referenced a continuity "of all my symptoms").  In sum, the Board has considered the provisions of 38 C.F.R. § 3.317 (2015) that provide fatigue as an example sign or symptoms that may be a manifestation of undiagnosed illness or medically unexplained chronic multisymptom illness, but as the Board has found that the Veteran has not credibly reported experiencing fatigue and the evidence of record otherwise does not indicate the presence of such symptom, finds that it is not applicable.            
 
The Board notes that the Veteran was not afforded a VA examination and no VA opinion was obtained, but concludes that such is not necessary.  The circumstances under which VA has a duty to provide a VA examination or obtain a VA opinion were noted above.  As discussed, the Board has essentially concluded that the evidence does not include competent evidence of a current disability or of persistent or recurrent symptoms of a disability.  As such, no VA exam or opinion is necessary with respect to this claim.

In conclusion, the Board finds that the Veteran did not have a fatigue condition during the appeal period and that the evidence does not indicate the presence of fatigue during the appeal period.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); see also 38 C.F.R. § 3.102 (2015).  As such, the Board concludes that a fatigue condition was not incurred in or aggravated by service and may not be presumed to have been so incurred and the Veteran's claim therefore must be denied.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).


ORDER

The application to reopen a claim for service connection for a psychiatric disorder is granted.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a fatigue condition is denied.

The application to reopen a claim for service connection for lichen simplex and neurodermatosis is denied.




REMAND

The Veteran filed a claim in February 2010 for entitlement to service connection for an insomnia condition and mental condition.  In November 2010, the Veteran also filed a claim for entitlement to service connection for PTSD (which was denied in a separate rating decision that is not on appeal).  

The Veteran was afforded a PTSD examination in June 2011.  A diagnosis was provided of MDD and it was noted that the Veteran did not meet the symptoms criteria for a diagnosis of PTSD.  The examination report noted that the Veteran had combat experience at the Da Nang airport and that "during 1991 at Da Nang airport...a scud hit surface near him" (the Board notes the reference to Da Nang was one of multiple apparent mistaken references to Vietnam in the examination report).  An opinion provided stated that "it is my opinion that Veteran's mental is not related in any way to active military service.  It is my opinion that mental condition is not related to service."  No clear rationale was provided in support of this statement, but the examiner did state that the "Veteran sought ps[]ychiatric treatment on account of medical conditions more than twenty years after military service," which suggests that the opinion was based, at least in part, on that the Veteran had not sought psychiatric treatment until twenty years after service.  This statement, however, is factually inaccurate and contradicted by the medical evidence of record.

VA treatment records included two April 1992 notes diagnosing adjustment disorder with mixed emotional features, one of which also noted that the Veteran complained of insomnia, anxiousness and restlessness "since his return from War."  Also, an April 1993 STR (from the Veteran's Reserve service) noted that the Veteran sometimes experienced repeated or prolonged depression.  In addition, a September 1994 Persian Gulf Registry Code Sheet and associated records noted that the Veteran complained of insomnia, irritability, depressed mood, suicidal thoughts and forgetfulness.  An assessment was noted of suicidal ideation, insomnia and irritability.  A separate September 1994 VA treatment note, which is largely illegible, appeared to note a diagnostic impression of adjustment disorder and depressed mood.  
In addition, a November 2009 VA treatment note stated that the Veteran reported that "all his emotional problems started at his military service at the Persian Gulf war since he was exposed to life threatening situations and his sleep pattern was disrupted for ever."  In addition, a November 2010 VA treatment note stated that the Veteran reported "increased irritability since about 18 years ago, when he returned from military service."  In this regard, the Veteran had service in Southwest Asia and the Veteran also submitted two buddy statements related to this service.  A September 2010 buddy statement from J.V. noted that he was deployed to Southwest Asia during Desert Storm and stated that "[t]he last Scud fired to our side, landed close to our area, killing 19 soldiers from a nearby unit.  [The Veteran] was pulling guard in our perimeter suffering a prolonged shock and a nervous brea[]kdown."  A September 2010 statement from J.N. referenced an incident in February 1991 in Saudi Arabia involving a missile landing "approximately 600 meters from the Village" that killed 19 soldiers, that the Veteran "jumped from the tower and had a panic attack, and he needed immediate assistance" and that the Veteran "was nervous all of the time."  

The Board concludes that the June 2011 VA examination report and opinion are inadequate because the opinion and rationale were based, at least in part, on an inaccurate factual premise, specifically that the Veteran did not seek psychiatric treatment until twenty years after service.  As noted, evidence indicated that the Veteran received VA treatment related to psychiatric complaints as early as April 1992.  As such, the Board concludes that remand is required for a new VA examination and opinion, as detailed further in the remand directives below.

Also, as noted above, of record are VA treatment records dating from 1992 to 1997, from April 2008 to April 2010, from June 2010 to June 2011 and from March 2014 to March 2015.  In a September 2010 claim for entitlement to service connection for PTSD, the Veteran requested records be obtained "from 1991 to the present."  As such, while on remand, all outstanding VA treatment records must be obtained.

In addition, a November 2009 VA treatment note noted that the Veteran had "looked for psychiatrist treatment on a private physician with Dr." J.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include from Dr. J., or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2015) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.  This includes all VA treatment records from 1997 to April 2008, from June 2011 to March 2014 and since March 2015.

2.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include from Dr. J., or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

3.  After completion of the above, afford the Veteran a VA examination with respect to his acquired psychiatric disorder claim.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The examiner must provide an opinion addressing the following:
Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder, to include manifestations of memory loss and insomnia, had its clinical onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the November 2009 VA treatment note stating that the Veteran reported that "all his emotional problems started at his military service at the Persian Gulf war since he was exposed to life threatening situations and his sleep pattern was disrupted for ever" and the November 2010 VA treatment note stating that the Veteran reported "increased irritability since about 18 years ago, when he returned from military service."

Additional attention is invited to the VA treatment records from the 1990s and STRs (from the Veteran's Reserve service) that referenced psychiatric symptoms (discussed further in the body of the remand above).  Specific attention is invited to the April 1992 VA treatment note that diagnosed adjustment disorder with mixed emotional features and noted that the Veteran complained of insomnia, anxiousness and restlessness "since his return from War."    

Further attention is invited to the September 2010 buddy statements from J.V. and J.N. (discussed further in the body of the remand above) that described an in-service missile incident and the Veteran's reaction to this incident as involving a panic attack and a nervous breakdown (and also referenced the Veteran as "nervous all of the time").  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


